DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response  filed  2/23/2021. Claims 1,2,5-13 and 15-32 are pending in the application. Claims 1, 11 and 15 
were amended, and claims 3,4 and 14 were canceled by the applicant.
Claims 17-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-6,8-11,13, 15 -16 are rejected under 35 USC 103 as being unpatentable over Medhekar et al. (US 20150320075 A1) in view of  Glass et al. (US512680A) and further in view of Berry et al. (US 20060233933 A1).
Regarding claims 1,9 and 10, Medhekar [0018] discloses preparing a sugar frosting solution including sucrose, a foaming agent, (0.1-10% by weight of the composition [0011]), a stabilizing agent (sucrose),  a reduced sugar syrup comprising maltodextrins (oligosaccharides DP 3-11 produced by hydrolysis ) and water [0009]  in amounts overlapping/falling within the claimed ranges; whipping (foaming) the composition and spraying through a spray nozzle onto the surface of a food [0014] , and drying to form a frosted food.  Regarding the limitation of first hydrating a stabilizing or 
In the case of gelatin for example, it is well known in the art that gelatin powder needs to be hydrated before addition to other ingredients in a composition.  It would have been obvious to one of ordinary skill in the art to hydrate an agent such as gelatin before combining with a sugar solution , for example, in making a frosting solution, as this is a general practice in the art.  Glass discloses hydrating gel forming hydrocolloids prior to blending with sweeteners in making stable aerated frostings.  As both Medhekar and Glass are directed to making  stable aerated/foamed frostings, it would have been obvious to one of ordinary skill in the art to hydrate a gelling hydrocolloid such as gelatin prior to blending with a sugar syrup, with a reasonable expectation of obtaining a stable foam upon aeration.
Regarding claims 5-6 and 13, Medhekar does not specifically disclose a density of the foam solution and the foam after spraying. Glass however discloses that for spreadability without runniness, low fat foams typically have a density in the range of 0.95 to 1.20 g/mL, preferably about 1.09 to 1.13 g/mL (column 14 lines 51-52), which overlaps the claimed ranges.   Medhekar and Glass do not disclose an overrun value for a frosting. 
Berry however discloses that edible aerated emulsions such as frostings typically have an overrun  of  30-150%  which encompasses the claimed ranges. 

	Regarding claim 8, Medhekar [0010] discloses that suitable emulsifiers/foaming agents useful in the include any of the substances approved for, or acceptable for use in, food products that have emulsifying and/or foaming characteristics (i.e., substances that are capable of emulsifying or foaming a composition when included in such composition), which by definition includes the claimed materials. 
Regarding claim 15, Medhekar does not specifically disclose hydrating a foaming agent. However, Glass discloses hydrating gel forming hydrocolloids prior to blending with sweeteners in making stable aerated frostings.  As both Medhekar and Glass are directed to making  stable aerated/foamed frostings, it would have been obvious to one of ordinary skill in the art to hydrate a gelling hydrocolloid such as gelatin prior to blending with a sugar syrup, with a reasonable expectation of obtaining a stable foam upon aeration.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 16, Medhekar discloses heating the frosting solution to achieve a targeted concentration for example, 82 deg. brix. prior to whipping. The solution is therefore considered to have been heated to a temperature in the claimed range.
	Claim 7 and 12 are rejected under 35 USC 103 as being unpatentable over Medhekar in view of Glass and Berry as applied to claim 1 above, and further in view of Schade (GB 1,511,392) cited by the applicant in an IDS.
Regarding claim 12, Medhekar does not specifically disclose temperature and pressure conditions in spraying a foamed frosting through a spray nozzle.   However, Schade discloses a temperature of 150deg. F , commonly over 175 deg., F and below 250 deg. F (page 6 lines 42-44) to ensure a condition of high spray-ability and yet sufficient adhesion of ,the particles of frosting, which overlaps or encompasses the claimed range. Regarding claim 7, Schade discloses  that when atomizing air under 60 psig pressure is supplied to the nozzle; the range of nozzle pressure may be between 50 and 80 psig, which overlaps or encompasses the claimed ranges. 
Response to Arguments
	Claim amendments render the previous rejections under 35 USC 112, 35 USC 102, 35 USC 103, moot. However, the claims as amended present new grounds for rejection, as detailed in the current office action.
Regarding the limitation of first hydrating a stabilizing or foaming agent with water prior to blending, according to the current disclosure, this sequence is applied to the stabilizing agent and foaming agent “in some approaches” in hydrating gelatin, for example prior to whipping [0019].  Medhekar discloses that a reduced sugar composition in syrup or dry form may be simultaneously or sequentially combined with water, the foaming agent to obtain coating compositions [0007].
 In the case of gelatin for example, it is well known in the art that gelatin powder needs to be hydrated before addition to other ingredients in a composition.  It would have been obvious to one of ordinary skill in the art to hydrate an agent such as gelatin before combining with a sugar solution , for example, in making a frosting solution, as this is a general practice in the art.  Glass discloses hydrating gel forming hydrocolloids prior to blending with sweeteners in making stable aerated frostings.  As both Medhekar and Glass are directed to making  stable aerated/foamed frostings, it would have been obvious to one of ordinary skill in the art to hydrate a gelling hydrocolloid such as gelatin prior to blending with a sugar syrup, with a reasonable expectation of obtaining a stable foam upon aeration.
The Supreme Court has made clear that an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). That is because “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” Id. at 421. It is also well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. E.g., In re Mills, 470 F.2d 649, 651 (CCPA 1972).
Medhekar discloses whipping (foaming) the composition and spraying through a spray nozzle onto the surface of a food [0014] , and drying to form a frosted food. Therefore, Medhekar discloses spraying a whipped mixture as claimed. 
For these reasons, applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793